Judgment reversed on the law and the facts and a new trial granted, costs to abide the event, unless within ten days from the entry of the order herein respondent Mary Ehrler stipulate to reduce the amount of her verdict to $6,000 and respondent Walter F. Ehrler stipulate to reduce the amount of Ms verdict to $500; in wMeh event the judgment as thus modified is affirmed, without costs. The verdicts are against the weight of evidence on the question of damages. Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ., concur.